       Case 3:20-cv-01930-VAB Document 1 Filed 12/29/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
TERRY L. HAZEN                             :       CIVIL NO.
                                           :
       Plaintiff                           :
                                           :
v.                                         :
                                           :
COSTCO WHOLESALE                           :
CORPORATION                                :
                                           :
       Defendant                           :       DECEMBER 29, 2020

                               NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §1336 and 28 U.S.C. §1446, the defendant Costco

Wholesale Corporation hereby submits this notice of removal of the above lawsuit

filed in the Superior Court of Connecticut for the Judicial District of

Stamford/Norwalk at Stamford with a Return Date of December 29, 2020 to the

United States District Court for the District of Connecticut.

       The basis for such removal is diversity jurisdiction pursuant to 28 U.S.C.

§1332 as the plaintiff is a citizen of Connecticut and the defendant is a corporation

with a principal place of business in Issaquah, WA. The State Court Complaint

does not specify the amount of alleged damages other than to allege that such

damages exceed the jurisdictional minimum of the Superior Court of fifteen

thousand dollars. However, while the defendant denies plaintiff’s claims of

injuries, plaintiff alleges permanent bodily injuries, the value of which may exceed
       Case 3:20-cv-01930-VAB Document 1 Filed 12/29/20 Page 2 of 3




$75,000.00. A copy of the Summons and Complaint filed in Stamford Superior

Court is attached hereto as Exhibit “A”.

       Costco Wholesale Corporation has, as of this date, notified the Connecticut

Superior Court of the filing of this Notice of Removal. A copy of the Notice of

Removal filed in the Connecticut Superior Court (without exhibit) is attached

hereto as Exhibit “B”.

       Pursuant to the Standing Order on removed cases, a Statement of

Removed Case and a Notice of Pending Motions are being filed simultaneously

herewith.

       Finally, the defendant submits a Civil Cover Sheet attached hereto as

Exhibit “C”.

                                   THE DEFENDANT,
                                   COSTCO WHOLESALE CORPORATION

                                          /s/ Miles Esty
                                   Miles Esty, Esq.
                                   Esty & Buckmir, LLC
                                   2340 Whitney Avenue
                                   Hamden, CT 06518
                                   Tel: (203) 248-5678
                                   Fax: (203) 288-9974
                                   E-Mail: mesty@estyandbuckmir.com
                                   Fed Bar No. CT#: 08867
       Case 3:20-cv-01930-VAB Document 1 Filed 12/29/20 Page 3 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
TERRY L. HAZEN                              :       CIVIL NO.
                                            :
       Plaintiff                            :
                                            :
v.                                          :
                                            :
COSTCO WHOLESALE                            :
CORPORATION                                 :
                                            :
       Defendant                            :       DECEMBER 29, 2020
                             CERTIFICATE OF SERVICE

         I hereby certify that on December 29, 2020 a copy of the defendant’s Notice
of Removal was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation
of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

                                     THE DEFENDANT,
                                     COSTCO WHOLESALE CORPORATION

                                            /s/ Miles Esty
                                     Miles Esty, Esq.
                                     Esty & Buckmir, LLC
                                     2340 Whitney Avenue
                                     Hamden, CT 06518
                                     Tel: (203) 248-5678
                                     Fax: (203) 288-9974
                                     E-Mail: mesty@estyandbuckmir.com
                                     Fed Bar No. CT#: 08867
